Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pgs 2-3, with respect to the rejection of claim 1 under 35 USC 102(a)(1) as being anticipated by Beliavsky (US 6,789,756 B2) have been fully considered and are persuasive. The examiner agrees that Beliavsky does not teach an ejector located at an upper end of the feeding tube comprising a nozzle through which compressed air is supplied. Therefore, the rejection has been withdrawn. However, upon further review, a new grounds of rejection of claim 1 is made. See 35 USC103 rejection below for more detail.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Line 53 recites “raw material”. However the claim previously recites a raw particulate material in lines 1 and 13. Therefore it is unclear if this raw material is intended to refer to the same raw particulate material, or introduce a second raw material. For examination purposes, the examiner will interpret this limitation as “said raw material”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lustig et al (hereinafter “Lustig”) (US 2014/0138462 A1) in view of Beliavsky (US 6,789,756 B2).
Regarding Claim 1, Lustig discloses a vortex mill (40) for comminuting of a raw particulate material (44) said mill comprises: a milling chamber (70), said milling chamber being delimited by a side cylindrical wall (Mod Fig 2 below), by a lower flat disc (Mod Fig 2) and by an opposite upper flat disc (Mod Fig 2), wherein a central opening is provided in the upper disc (Mod Fig 2), said opening has a diameter d (Fig 1 shows it is round and therefore there is a diameter), and at least one nozzle (64) is arranged in the side wall of the milling chamber (70), said vortex mill further comprises at least one inlet port (60) for supplying a compressed working fluid (62) into the milling chamber such that said a compressed working fluid could be supplied through the at least one nozzle (64) tangentially into the milling chamber (70) (¶21, Lines 8-11), the vortex mill further comprises a discharge collector (not shown above 74) (¶23, Lines 8-13), which is in fluid communication with the milling chamber (70) via the central opening made in the upper disc (Mod Fig 2), and a feeding tube (52) is provided which is in fluid communication tube (the tube 52 is shown as being round and therefore has a diameter) wherein said diameter d of the central opening in the upper disc (Mod Fig 2) is dimensioned so as to allow passing a comminuted material (72) carried by the working fluid through the central opening into the discharge collector (not shown above 74) (¶23, Lines 1-4), an ejector (50) is located at an upper end of the feeding tube (52), wherein said ejector comprises a nozzle (50) through which compressed air (48) is supplied to the ejector (50) to obtain a predefined level of under-pressure therein, for suction of the raw material (44) (¶18, Lines 1-5).

    PNG
    media_image1.png
    468
    841
    media_image1.png
    Greyscale

	While Lustig discloses the ejector (50) being in fluid communication with the feeding tube (52), Lustig does not disclose a comminuting control component consisting of a side discharge port made in the side wall of the milling chamber and being in fluid communication with the feeding tube via the ejector.

Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to use the known technique of a side discharge port to recirculate partially milled solids back into the feeding tube, as taught by Beliavsky, in order to improve the vortex mill of Lustig, and control the rate of comminution and size of comminuted material (Beliavsky: Col 12, Lines 15-16 and 52-56) (Mod Fig 1 below presents how the side discharge port would be installed).  

    PNG
    media_image2.png
    460
    669
    media_image2.png
    Greyscale

The combination further teaches compressed air (Lustig: 48) is supplied for suction of both said raw material (Lustig: 44) and said comminuted material that is 
Allowable Subject Matter
Claims 1, 3 and 4, only regarding comminuting control component (i): “at least one of additional lower and additional upper disc”, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. See action dated 8/19/2020 for reasons for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725